Citation Nr: 1623243	
Decision Date: 06/10/16    Archive Date: 06/21/16

DOCKET NO.  13-11 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for residuals of prostate cancer, to include as secondary to herbicide exposure.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Pryce, Associate Counsel


INTRODUCTION

The Veteran served on active duty March 1966 to January 1970.  

The instant matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In April 2016 the Veteran testified before the undersigned Veterans Law Judge vial live videoconference.  A transcript of that hearing has been prepared and is associated with the Veteran's electronic claims file.


FINDINGS OF FACT

1. Herbicide agents, to include Agent Orange, were used during the Veteran's service at the perimeter of U-Tapao Royal Thai Air Force Base (RTAFB).

2. Based on his credible assertions of serving along the perimeter of U-Tapao RTAFB, and resolving all doubt in his favor, the Veteran is presumed to have been exposed to herbicide agents during active service in Thailand.  

3. The Veteran's prostate cancer is presumed to be related to his exposure to herbicide agents while serving in Thailand.  


CONCLUSION OF LAW

The criteria for service connection for residuals of prostate cancer, claimed as secondary to herbicide exposure, have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015), requires VA to assist a claimant in obtaining evidence necessary to substantiate a claim. It also requires VA to notify the claimant and the claimant's representative of any information, medical evidence, or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim. See 38 U.S.C.A. 5103(a); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b). 

Given the results favorable to the Veteran, a discussion of VA's duties to notify and assist the Veteran is not necessary.

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (a), 3.304 (2015).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, then certain diseases, such as prostate cancer, shall be service connected even though there is no record of such disease during service.  For the purposes of this section, the term "herbicide agent" means a chemical in an herbicide used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015). 

In addition to exposure within the Republic of Vietnam, exposure to Agent Orange has been noted to have occurred in various places, including Thailand.  VA has determined that U.S. Air Force Veterans who served on RTAFBs at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, near the air base perimeter anytime between February 28, 1961 and May 7, 1975, may have been exposed to herbicides.  Particularly, to benefit from the presumption of herbicide exposure at one of the above listed air bases, a veteran must have served as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by military occupational specialty, performance evaluation, or other credible evidence.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10(q).

In the present case, the Veteran asserts, and VA concedes, that the Veteran previously was diagnosed with prostate cancer.  The Veteran contends that his prostate cancer is related to herbicide exposure during active duty.  

In this case, the Veteran's service personnel records reflect that he served in Thailand at the U-Tapao RTAFB from October through December 1968, a period covered by the VA-designated timeframe for which herbicide exposure may be presumed.  His military occupational specialty (MOS) is listed as a jet engine mechanic.  His Temporary Duty Order for the period he was stationed at U-Tapao states that he operated as part of a field maintenance squad (see Military Personnel Records, 2/8/11, p. 12).  While the Veteran's awards include the National Defense Service Medal, Air Force Good Conduct Medal, and Air Force Medal, there is no indication in the available service records that the Veteran served in the Republic of Vietnam.  The Veteran asserts that he was exposed to Agent Orange during his time at U-Tapao RTAFB.  

Thus, the remaining critical element as to whether the Veteran is entitled to the presumption of herbicide exposure is whether he served along the perimeter of the U-Tapao RTAFB.  The Board is satisfied that the Veteran has established this fact.  The Veteran testified, and his service personnel records verify that, while stationed in Thailand, he worked as an airplane mechanic.  His records indicate that he was responsible for field level maintenance of aircraft.  He has also testified that his position required him to take rotations walking the flight line and clearing debris which blew onto the runway so that it would not damage the jets.  He has also testified that the barracks in which he was stationed were situated next to the perimeter of the base.  The Veteran has also provided a map of U-Tapao RTAFB showing the locations where he was required to live and work, including the barracks near the southwest corner, and the flight line, which spans the eastern perimeter of the base.  

The Board notes that while the RO has not been able to corroborate the Veteran's testimony that his responsibilities took him to the perimeter of the base, there is no basis in the record to question the Veteran's credibility regarding his statements as to the nature and responsibility of his service while at U-Tapao RTAFB.  He clearly appears to have served in an area that was close proximity to the base perimeter.  His statements indicate that he regularly had contact with the flight line.  This description appears to be consistent with the duties of his military occupational specialty.  38 U.S.C.A. § 1154(a) (West 2014).  Moreover, his accounting as to the type of duties he performed within the perimeter of U-Tapao RTAFB are deemed competent lay evidence of what the Veteran observed during his period of service in Thailand.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge).  Upon review of the record, there is no evidence available that would refute the Veteran's recollections or cause the Board to question his credibility at this time.  

Therefore, based on his credible assertion of serving along the perimeter of U-Tapao RTAFB, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is presumed to have been exposed to herbicide agents during active service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015).  Further, as he is presumed to have been exposed to Agent Orange, the presumption of service connection for residuals of prostate cancer attaches.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e), 3.313 (2015).  Therefore, service connection for residuals of prostate cancer is warranted.  

ORDER

Entitlement to service connection for residuals of prostate cancer, claimed as secondary to herbicide exposure, is granted.  



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


